Case 17-71027-pmb            Doc 114       Filed 11/20/18 Entered 11/20/18 14:14:50         Desc Main
                                          Document      Page 1 of 1
                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
  TO: Mr. James N. Hatten, Clerk                                  DATE: November 20, 2018
      United States District Court

  RE:    17-71027-PMB                                            Christopher Eugene Goss, Sr
         Bankruptcy Case No.                                     Debtor(s)

                                                                 Christopher Eugene Goss, Sr
                                                                 Appellant

                                                                 vs
                                                                 S. Gregory Hays, Chapter 7 Trustee
                                                                 Appellee

                       SUPPLEMENTAL SUBMISSION                            SHEET
 Submitted on:
 ☒      Notice of Appeal filed 10/19/2018- Doc. No. 101
        File date of Order being appealed from 10/18/2018 - Doc. No. 99
 ☒ Supplemental Record to USDC Case No. 18-CV-04877-AT
 ☐ Other: Click here to enter text.

 Contents of Record:
 ☐ Initial Appeal
 ☒ Designated items of         ☐ Appellant(s)      ☒ Appellee

 Docs: 1,6,7,12,18,27,29,30,31,32,34,36,37,38,39,40,41,43,46,47,48,49,50,51,52,53,55,56,58,59,60,
 61,62,64,65,67,68,72,73,74,75,81,82,84,85,87,89,90,91,96,97,99,101,113, docket report

         Filing Fee Paid - ☐ Yes ☒ No
         In Forma Pauperis - ☐ GRANTED             ☐ DENIED

  If previous appeal filed, list:
           USDC Case Number: 18-CV-4473
           USDC Judge Assignment: AT
           Previous case numbers in related appeal cases:              Please return a "RECEIVED"
            Click here to enter text.                             stamped copy showing Case Number
                                                                               and Judge Assignment
  FROM: M. Regina Thomas, Clerk of Court
        United States Bankruptcy Court                              ______________________________
                                                                               USDC Number/Judge
  By: __/s/_________________________________
        Yahaira Lugo, Deputy Clerk




 F08 (submusdc.roa) (Rev. 10-2009) – mgs10.20.14
